Citation Nr: 1111824	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-16 948	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to September 1960.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2008 rating action that denied service connection for bilateral hearing loss.

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma during the course of his military duties as a police officer.  He asserts that he participated in pistol team competitions in which hearing protection was not provided when firing weapons on qualification and competition firing ranges.  He states that, on one occasion in 1958, a fellow soldier discharged his pistol in close proximity to his head.  He gave testimony to that effect at the January 2011 Board hearing.

The veteran's DD Form 214 and service personnel records disclose that his military occupational specialties were as a security guard and military policeman.

A review of the service medical records discloses that the veteran's bilateral hearing was 15/15 for both the spoken and whispered voice on August 1960 separation examination.  The Veteran denied a history of ear trouble.  

In a July 2008 request for a VA audiological examination, the RO noted that a review of the veteran's military records indicated that he served as a military policeman, and thus conceded military noise exposure.  The RO requested the examiner to review the service and VA medical records, and to render an opinion for the record as to whether it was as likely as not that the veteran's current bilateral hearing loss was related to his military noise exposure.

On August 2008 VA audiological examination, C. C., M.A., noted a military history of exposure to gunfire without hearing protection; an occupational history of exposure to gunfire with muff-style hearing protection during 28 years of work as a policeman/security officer, except for a couple of incidents when he fired a weapon on duty without hearing protection; and a recreational history of exposure to shotgun fire without hearing protection at the age of 14/15 years, and to wood-working machinery noise without hearing protection in high school.  After examination, the diagnosis was bilateral sensorineural hearing loss, and the examiner opined that she could not resolve the matter of whether it was as likely as not that the veteran's current bilateral hearing loss was related to his military noise exposure without resort to mere speculation.

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Although in August 2008 the RO afforded the Veteran a VA audiological examination, C. C., M.A., failed to furnish an answer to the Board's question in the manner requested.  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a new VA audiological examination by an examiner other than C. C., M.A., to resolve the issue on appeal.

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
At the January 2011 Board hearing, the Veteran testified that, during the course of his employment with the U.S. Marshals Service in Dayton, Ohio, an examiner opined in 1997 or 1998 that his hearing loss was due to his noise exposure during military service.  As such medical nexus evidence is pertinent to the claim on appeal, the Board finds that the RO should contact the Veteran and request him to furnish written authorization permitting the release to the VA of copies of all records of his audiological evaluations by that employer from 1989 to 1999.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

On remand, the RO should also obtain copies of all records of audiological treatment and evaluation of the Veteran at the Fort Myers, Florida VA Outpatient Clinic (VAOPC) from November 2008 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).
  
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of the complete records of all audiological treatment and evaluation of the Veteran at the Fort Myers, Florida VAOPC from November 2008 up to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  The RO should contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all records of his audiological evaluations by the U.S. Marshals Service in Dayton, Ohio from 1989 to 1999, to include any medical nexus opinion in 1997 or 1998 linking the veteran's hearing loss to noise exposure during his military service.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA audiological examination by an examiner other than C. C., M.A., to determine the relationship, if any, between his inservice acoustic trauma and his current bilateral hearing loss.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the available service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence,   it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed bilateral hearing loss (a) had its onset during military service as a result of acoustic trauma therein, or (b) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.

In reaching his opinions, the examiner should review and address the August 2008 VA audiological examination report; provide a detailed discussion of the appellant's documented medical history and assertions; furnish a medical opinion in the manner requested by the Board; and set forth the complete rationale for any conclusion and opinion reached in a printed (typewritten) report.  

5.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
8.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

